DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/17/21. Claims 1, 3-5, 9-12, 17, 19-22, and 24 have been amended, claims 2 and 6-8 have been cancelled, and no new claims have been added. Thus, claims 1, 3-5, and 9- 24 are presently pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first lower limb assembly" and "second lower limb assembly" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (7628766) in view of Barnes (10548800), Grenier (10,639,784), Van Engelhoven (2016/0339583), and Doyle (2012/0184880).
With respect to claim 19, Kazerooni discloses an exoskeleton structure (110, fig 1) comprising a pelvis assembly (152, fig 10) comprising a first lower limb assembly (120, fig 1) capable of being fastened to a first lower limb of the user (Abstract, lines 5-8), a first pivot link (140,fig 10) connecting the first lower limb assembly to the pelvis assembly (see connection in 
 Kazerooni lacks a belt fastened to a pelvis part capable of surrounding the pelvis of a user to attach the pelvis assembly to the pelvis of the user.
However, Barnes teaches an exoskeleton (24, fig 2A of Barnes) with a belt fastened to a pelvis part for attaching to the user (32, fig 2A of Barnes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pelvis assembly of Kazerooni to include the belt as taught by Barnes so as to provide adequate attachment to the upper body.
Further, Kazerooni lacks pivot link comprising a stator and a rotor mounted on the hip.
However, Grenier teaches an exoskeleton (see fig 1) with a hip part (521, fig 8A) comprising a stator (522, fig 8A) and a rotor (523, fig 8A).

Further Kazerooni lacks a first adjustment part comprising one or more first opening, a second adjustment part comprising one or more second opening, and at least one first pin mounted stationary relative to the pelvis part and slidably mounted inside the one or 7 more first opening, and at least one second pin mounted stationary relative to the pelvis part and slidably mounted inside the one or more second openings.
However, Van Engelhoven teaches a first adjustment part (left side of 144, fig 13) comprising one or more first opening (see holes in 144, fig 18), a second adjustment part (right side of 144, fig 13) comprising one or more second opening (see holes in 144, fig 18), and at least one first pin (see pin in 144, fig 13) mounted stationary relative to the pelvis part and slidably mounted inside the one or 7 more first opening, and at least one second pin (see other pin in fig 13) mounted stationary relative to the pelvis part and slidably mounted inside the one or more second openings (changeable size 235, fig 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hip adjuster of Kazerooni with the pin adjuster of Van Engelhoven so as to provide an easily adjustable hip width.
Further, the modified Kazerooni lacks a spinal column mechanism. 
However, Van Engelhoven teaches a spinal column mechanism (134, fig 12) linking the back assembly (130, fig 12) to the pelvis assembly (138, fig 13), a pivot link (pivot 260, fig 12) connecting the spinal column mechanism to the pelvis assembly, the pivot link allowing rotation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the back assembly of the modified Kazerooni with the back assembly and spinal mechanism as taught by Van Engelhoven so as to provide the user with more movement freedom.
The modified Kazerooni lacks a member generating a torque tending to oppose the rotation of the pelvis assembly relative to the back assembly during the relative movement of lateral inclination of the spine relative to the pelvis.
However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of the modified Kazerooni with the member as taught by Doyle so as to control the movement of the joint.
With respect to claim 20, the modified Kazerooni teaches all the elements as claimed above but lacks a member capable of generating a torque tending to oppose the rotation of the first lower limb assembly relative to the pelvis assembly during an adduction movement.
However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).

With respect to claims 21 and 22, the modified Kazerooni teaches all the elements as claimed above but lacks a member capable of generating a torque tending to oppose the rotation of the second lower limb assembly relative to the pelvis assembly during an adduction movement.
However, Doyle teaches an exoskeleton (10, fig 2B) with a member (125, fig 4D) capable of generating a torque tending to oppose the rotation (see [0043], lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of the modified Kazerooni with the member as taught by Doyle so as to control the movement of the joint.
With respect to claim 23, the modified Kazerooni shows the elastic return element comprises a spiral-shaped part (see 125, fig 4D of Doyle) having a first end (156, fig 4D of Doyle) linked to the pelvis assembly and a second end (160, fig 4D of Doyle), opposite the first end, capable of being stressed by the first lower limb assembly or the second lower limb assembly or the back assembly when the first lower limb assembly or the second lower limb assembly or the back assembly is rotated relative to the pelvis assembly (by rotation 136/118 fig 4D of Doyle).
Allowable Subject Matter
Claims 1-18 contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pgs. 13-14, filed 5/17/21, with respect to the rejection(s) of claim(s) 19-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art Grenier.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785